POCHÉ, J.
I respectfully dissent from the majority’s conclusion that defendant unambiguously waived his rights under Miranda v. Arizona (1966) 384 U.S. 436 [16 L.Ed.2d 694, 86 S.Ct. 1602, 10 A.L.R.3d 974].1
That defendant’s statement was unambiguous and that it was a waiver will come as a surprise to the interrogating police officers who took defendant’s response to be an ambiguous invocation of his right to counsel. The officers immediately rejoined by telling him he was an adult, and that he would have to make up his own mind as to whether he wanted to speak with the police.2 Put plainly, if the officers right there on the scene hearing the words as they were uttered did not understand them to mean that defendant was affirmatively agreeing to speak with them, how can an appellate court reading a cold record have such intuitive powers? In all other cases I can remember this court as a matter of routine defers to what it calls police officer expertise. Why abandon that practice here?
My complaint is with the method by which these police officers elicited defendant’s actual waiver which came later: they argued with him once he mentioned that he had been advised that he needed an attorney. At that point the officers did not follow up with legitimate clarifying questions, such as, Does that mean you are invoking your right to counsel ? or even Are you invoking your right to counsel ? Instead, the officers became argumentative and demeaning and in effect told defendant to grow up and make his own decisions. I know of no Miranda case, either in the federal or California system, which allows the police to badger a witness into relinquishing his *1283Miranda rights. In my view, therefore, the trial court erred in denying defendant’s motion to suppress the resulting confession.
Because the error is of federal constitutional dimension, the judgment must be reversed unless the prosecution can demonstrate that the error was harmless beyond a reasonable doubt. (Chapman v. California (1967) 386 U.S. 18, 24 [17 L.Ed2d 705, 710-711, 87 S.Ct. 824, 24 A.L.R.3d 1065].) The error here cannot be so characterized. I would therefore reverse.
Appellant’s petition for review by the Supreme Court was denied April 27, 1988.

 I express no opinion on the remaining issues on appeal.


 Unfortunately, this portion of the interview was not tape-recorded by the police; the sole record of the crucial questioning is the memory of the interrogating police officers.